—Appeal from a judgment of Wyoming County Court (Dadd, J.), entered June 14, 2001, convicting defendant upon his plea of guilty of murder in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of murder in the second degree (Penal Law § 125.25 [2]) for the bludgeoning death of an acquaintance committed in furtherance of a robbery. In consideration of his plea of guilty, defendant was sentenced to an indeterminate term of imprisonment of 19 years to life. Defendant contends that his waiver of the right to appeal was not voluntarily made and that his conviction should be reversed on the ground that County Court erred in denying his suppression motion. We conclude, however, that defendant knowingly, intelligently and voluntarily waived the right to appeal and “[t]hat waiver precludes our review of the denial of defendant’s suppression motion” (People v Meeks, 270 AD2d 859, 859 [2000], lv denied 95 NY2d 837 [2000]). Present — Pigott, Jr., P.J., Green, Pine, Gorski and Hayes, JJ.